Exhibit 10.6
PORTIONS OF THIS EXHIBIT MARKED BY AN (***) HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
First Amended Pricing Schedule (UltraDirect)
NOTE: THIS FIRST AMENDED PRICING SCHEDULE SUPERCEDES AND REPLACES THE PRICING
SCHEDULE BETWEEN PEGASUS AND ORBITZ WORLDWIDE, LLC DATED AUGUST 8, 2007.
This First Amended Pricing Schedule is attached to and a part of the Master
Services Agreement with the Effective Date of August 8th, 2007, by and between
Pegasus Solutions, Inc. (“Pegasus”) and Orbitz Worldwide, LLC (“Customer”).
1. Definitions. All capitalized terms used in this First Amended Pricing
Schedule but not defined herein shall have the meanings set forth elsewhere in
this Agreement. In addition, the following definitions shall apply for purposes
of this First Amended Pricing Schedule:
(a) First Amended Pricing Schedule Effective Date means April 1, 2010.
(b) Billing Period means the period of time to which a billing statement issued
by Pegasus relates.
(c) Measured Downtime means the actual measured Downtime (as defined in the
UltraDirect Services Schedule) in any calendar month.
(d) UltraDirect Net Reservations means the number of reservations transmitted
through the UltraDirect Interface (as defined in the UltraDirect Services
Schedule) during a particular time period, less the number of cancellations of
reservations transmitted through the UltraDirect Interface during the same time
period.
2. UltraDirect Transaction Related Fees.
(a) Transaction Fee. Customer shall pay to Pegasus a fee with respect to each
calendar month that is equal to the difference between:
(i) the product of (a) aggregate number of UltraDirect Shopping Requests during
the calendar month multiplied by (b) the fee amount of $(***); and
(ii) the product of: (c) aggregate number of UltraDirect Net Reservations during
the calendar month multiplied by (d) $(***).
If the differential amount after applying the calculation above is less than or
equal to $0.00, then no transaction fee is payable by Customer to Pegasus for
the given calendar month.
(b) UltraDirect Net Reservation Fee. Pegasus shall pay a Net Reservation Fee to
Customer for each Net Reservation processed during that calendar month as
follows:

        Fee for each Net Reservations Net Reservations   (pricing starts from
first Net Reservation)
Less than 132,000
  $(***)
 
   
132,001-160,000
  $(***)
 
   
160,001-200,000
  $(***)
 
   
More than 200,001
  $(***)

-1-



--------------------------------------------------------------------------------



 



3. Hotel Content Database Usage Fee. Customer shall pay to Pegasus a monthly fee
as follows:

      Trailing 12-Month Target:   Hotel Content Download Fee Per Month
100,000 and greater
  $(***) per month
 
   
Less than 100,000
  $(***) per month

4. Service Level Credit/Incentive.

  (a)   If Measured Downtime is below the Downtime Commitment (as defined in
Section 8(a) of the UltraDirect Services Schedule), Customer will pay Pegasus a
fee (“Service Level Incentive Fee”) equal to the product of (i) the quotient
(rounded down to the nearest integer) of (A) Downtime Commitment minus
(B) Measured Downtime; divided by (C) (***)%; multiplied by (ii) the product of
$(***) times UltraDirect Net Reservations attributable to that calendar month.
[(Downtime Commitment — Measure Downtime)/(***)%) X ($(***) X UltraDirect Net
Reservations)]. Notwithstanding the foregoing, if the Measured Downtime exceeds
0.10%, Pegasus will not be entitled to a Service Level Incentive Fee.     (b)  
If Measured Downtime exceeds the Downtime Commitment, Pegasus will pay Customer
a fee (“Service Level Credit Fee”) equal to the lesser of:

  i.   The product of (i) (A) Measured Downtime minus (B) Downtime Commitment;
divided by (C) (***)%; multiplied by (ii) the product of $(***) times
UltraDirect Net Reservations attributable to that calendar month [(Measured
Downtime — Downtime Commitment)/ (***)%) X ($(***) X UltraDirect Net
Reservations)]; OR     ii.   The product of (i) $(***) times (ii) UltraDirect
Net Reservations attributable to that calendar month/ [$(***) X UltraDirect Net
Reservations].

In the event Customer owes Pegasus any amounts under this Agreement, Pegasus
will offset/credit the Service Level Credit Fee specified above payable by
Pegasus against any such amounts owed to Pegasus by Customer, provided that
Pegasus provides Customer a report showing complete and accurate details and
calculation of the amounts payable by Pegasus and the amounts being offset
hereunder.
5. Geo Search and Geo Search Map Fees.
(a) Annual License Fee. If during any calendar year Customer utilizes the Geo
Search or Mapping functionality or an accessor of Customer’s System(s) transmits
a Geo Search or Mapping request, Customer shall pay to Pegasus an amount equal
to any license fees charged to Pegasus for such utilization or transmission with
respect to such calendar year by the third party vendor of such functionality.
(b) Per Use Fee. Customer shall pay to Pegasus a fee with respect to each
Billing Period equal to the product of (i) the sum during such Billing Period of
the number of transmissions from Customer’s System(s) of (A) Geo Search
requests, plus (B) Mapping requests, plus (C) requests to (1) pan, (2) zoom in,
(3) zoom out, (4) move up, (5) move down, (6) move right or (7) move left while
viewing the response to any Mapping request; multiplied by (ii) $(***).
(c) Change in Fees. If the per transmission amount charged to Pegasus by the
third party vendor of the Geo Search and Mapping functionality is increased, the
fee paid by Customer pursuant to paragraph 5(b) above shall be increased by the
same amount.
(d) Definitions. For purposes of this paragraph, “Geo Search”, “Mapping” and
“Customer’s System(s)” have the meanings set forth in the UltraDirect Services
Schedule.
6. Professional Services Fees. Customer shall pay fees to Pegasus for Pegasus’
performance of

-2-



--------------------------------------------------------------------------------



 



professional services at Pegasus’ then-standard hourly rate for such technical
and/or professional services (not to exceed $(***) per hour) as specified in the
work order, statement of work or similar document executed by Pegasus and
Customer regarding the professional services performed.
7. Term. This First Amended Pricing Schedule shall be effective as of the First
Amended Pricing Schedule Effective Date and shall continue in effect thereafter
with respect to each Service that Pegasus provides pursuant to this Agreement
until such time as this First Amended Pricing Schedule has been terminated or
replaced with respect to such Service. The First Amended Pricing Schedule and
the First Amended Services Schedule shall be coterminous.
8. (***)
9. Assumptions. The parties acknowledge that the commercial terms of this First
Amended Pricing Schedule were negotiated based on Customer’s distribution mix as
of the First Amended Pricing Schedule Effective Date. In the event the
distribution mix materially changes, the parties agree to conduct good faith
negotiations for new commercial terms.

              PEGASUS SOLUTIONS, INC.   ORBITZ WORLDWIDE, LLC
 
           
By:
  /s/ Richard V. Leutwyler   By:   /s/ Julie Szudarek
 
           

  Name: Richard V. Leutwyler     Name: Julie Szudarek

  Title:    COO     Title:    VP

-3-